Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledged Receipt
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A Final Rejection is being issued in this paper with regards to Claims 1-10 and newly added claims 11-21.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 December 2020 is accepted by the examiner.

Drawings
The drawings received on 20 April 2018 are accepted by the examiner.

Specification
The specification received on 20 April 2018 is accepted by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 15-18 and 21 is/are rejected under 35 U.S.C. 102 as being anticipated by Chiba et al. (US 2009/0013760 A1).
             
With respect to independent claim 1, Chiba et al. discloses/disclose a device to detect, during shipment of a product, a chemical exposure (humidity indicator allows a layer to become visible due to moisture absorption as stated in Abstract) of a package (package 30 in Fig. 19) for use in shipping the product (it is understood that this package contain a food product, thus encompassing shipping the product they contain since they provide indication of environmental changes) comprising: a metal foil layer (aluminum foil 16 in Fig. 2a) detachably connected to the package (detachable via layers paragraphs  [0145-0146]); and a sorbent material layer (zeolite film 11 in Fig. 21) bound to the metal foil layer (bound via adhesive 15 in Fig. 2a), the sorbent material layer comprising at least one sorbent material (zeolite, paragraph [0071]), to extract and hold at least one chemical present in the environment surrounding the device (humidity indicator, Abstract) during shipment (it is understood that this food package encompasses shipping since it provides indication of environmental changes), wherein the sorbent material is configured to be removed (laminated using a film thus removable, paragraphs [0145-0146]) and analyzed to determine (judged thus analyzed, paragraph [0143]) the at least one chemical extracted and held by the sorbent material (zeolite, paragraph [0143]), the determined at least 


Regarding Claim 2, Chiba et al. disclose(s) the device of claim 1.  Chiba et al. further disclose(s): 
further comprising a permeable layer (12 in Fig. 3h) positioned in contact with the sorbent material layer (11 in Fig. 2a and 3h) opposite the metal foil layer (16 in Fig. 2a) such that the sorbent material layer is between the metal foil layer and the permeable layer (Fig. 3h), the  permeable material layer being configured to permit the at least one chemical to pass through the permeable layer to the at least one sorbent material (Fig. 3h and paragraph [0088]).

Regarding Claim 3, Chiba et al. disclose(s) the device of claim 2.  Chiba et al. further disclose(s): further comprising a cover positioned in contact with the permeable layer (13 in Fig. 3h), the cover comprising a non-permeable material configured to prevent the at least one chemical from passing through the cover (barrier film 13, paragraph [0077]).

Regarding Claim 4, Chiba et al. disclose(s) the device of claim 3.  Chiba et al. further disclose(s): wherein the cover has a first portion that is removable from the permeable layer (laminate film 50, paragraph [0140]) and a second portion that remains in contact with the permeable layer when the first portion is removed (barrier film 13 in Fig. 3h), wherein an area of the sorbent material layer corresponding to the second portion is a control region for the device (humidity indicator, Abstract).

Regarding Claim 8, Chiba et al. disclose(s) the device of claim 1.  Chiba et al. further disclose(s): 
wherein the at least one sorbent material is configured to change color in response to the extraction of the at least one chemical (turbid state to transparent state, paragraph [0072]).

Regarding Claim 15, Chiba et al. disclose(s) the device of claim 1.  Chiba et al. further disclose(s): wherein the metal foil layer and the sorbent material layer are positioned inside of the package (humidity indicator inside food packaging, Paragraph [0147]).

With respect to independent method claim 16, Chiba et al. discloses/disclose a method for detecting, during shipment of a product, a chemical exposure (humidity indicator allows a layer to become visible due to moisture absorption as stated in Abstract) of a package (package 30 in Fig. 19)  for use in shipping the product (it is understood that these packages contain a food product, thus encompassing shipping the product they contain since they provide indication of environmental changes) comprising: providing the package, wherein the package is detachably coupled to a metal foil layer (16 in Fig. 2a) that is bound to at least one sorbent material (11 in Fig. 2a); exposing the sorbent material to an environment surrounding the device during the shipment such that at least one chemical present in the environment is extracted and held by the sorbent material (zeolite, paragraph [0143]); and removing the sorbent material from the package (laminated using a film thus removable, paragraphs [0145-0146]).

Regarding Claim 17, Chiba et al. disclose(s) the method of claim 16.  Chiba et al. further disclose(s): 
analyzing the sorbent material subsequent to the removing; and determining at least one chemical extracted and held by the sorbent material based on the analyzing, wherein the chemical is indicative of the chemical exposure (indicative of moisture absorbed from the atmosphere, paragraph [0074]) of the 

Regarding Claim 18, Chiba et al. disclose(s) the method of claim 16.  Chiba et al. further disclose(s): 
wherein a permeable layer (12 in Fig. 3h) is positioned in contact with the sorbent material (11 in Fig. 2a and 3h) opposite the metal foil layer (16 in Fig. 2a) such that the sorbent material layer is between the metal foil layer and the permeable layer (Fig. 3h), and wherein the exposing comprises permitting the at least one chemical to pass through the permeable layer to the at least one absorbent material (Fig. 3h and paragraph [0088]).

Regarding Claim 21, Chiba et al. disclose(s) the method of claim 16.  Chiba et al. further disclose(s): 
wherein the metal foil layer and the sorbent material layer are positioned inside of the package (humidity indicator inside food packaging, Paragraph [0147]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. in view of Beck et al.  (US 7,943,091 B2).
Regarding Claim 5, Chiba et al. disclose(s) the device of claim 1.   
Chiba et al. fails to disclose wherein the metal foil layer is connected to the package with an adhesive.
However, Beck et al. teach(es) a device including wherein the metal foil layer is connected to the package with an adhesive (40 in Fig. 2).  Providing an adhesive allows for security of movement of the device.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Chiba et al., with the teachings of Beck et al., for the purpose of facilitating increased security of the device.

Regarding Claim 6, Chiba et al. and Beck et al. disclose(s) the device of claim 5.   Beck et al. further disclose(s):  further comprising a cover in contact with the adhesive (50 in Fig. 2), wherein the cover is configured to be removed from the adhesive prior to the metal foil layer being connected to the package (Fig. 3).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. in view of Grate et al. (US 6,991,887 B1).

Regarding Claim 7, Chiba et al. disclose(s) the device of claim 1.   
Chiba et al. fails to disclose wherein the at least one sorbent material comprises polydimethylsiloxane.
However, Grate et al. teach(es) a device including wherein the at least one sorbent material  comprises polydimethylsiloxane (column 9, lines 34-47). Utilizing an alternate sorbent material is well known to increase visibility of the device.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Chiba et al., with the teachings of Grate et al., for the purpose of facilitating increased visibility of the device.

Claims 13-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. in view of Robinson, Jr. (US 6,524,846 B1).
	
Regarding Claim 13, Chiba et al. disclose(s) the device of claim 1.   Chiba et al. further disclose(s): wherein the package has a shipping label, and wherein the metal foil layer is attached to the shipping label (Chiba et al. teach(es) a label on a package [Fig. 15 of Chiba et al.], but do(es) not appear to teach a shipping label.  However, this functionality is taught in Robinson, Jr. as explained below).
Regarding claim 13, Chiba et al. fail(s) to disclose the following italicized portion of claim 13: a shipping label.
However, Robinson, Jr. teach(es) a device (Fig. 3) including wherein the package has a shipping label (label on a shipping box 30 in Fig. 3).  Utilizing a shipping label on a package is well known to increase legibility of the shipping information.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Chiba et al., with the teachings of Robinson, Jr., for the purpose of increasing precision of shipping information.





Regarding Claim 14, Chiba et al. disclose(s) the device of claim 1.   Chiba et al. further disclose(s): wherein the package is a shipping box for the product (Chiba et al. teach(es) a package [30 in Fig. 19 of Chiba et al.], but do(es) not appear to teach the package is a shipping box for the product.  However, this functionality is taught in Robinson, Jr. as explained below).
Regarding claim 14, Chiba et al. fail(s) to disclose the following italicized portion of claim 14: the package is a shipping box for the product.
However, Robinson, Jr. teach(es) a device (Fig. 3) including the package is a shipping box for the product (shipping box 30 in Fig. 3).  Utilizing a shipping box as the package is well known to increase security of shipping the product.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Chiba et al., with the teachings of Robinson, Jr., for the purpose of increasing security of product shipment.


Regarding Claim 19, Chiba et al. disclose(s) the method of claim 16.   Chiba et al. further disclose(s): wherein the package has a shipping label, and wherein the metal foil layer is attached to the shipping label (Chiba et al. teach(es) a label on a package [Fig. 15 of Chiba et al.], but do(es) not appear to teach a shipping label.  However, this functionality is taught in Robinson, Jr. as explained below).
Regarding claim 19, Chiba et al. fail(s) to disclose the following italicized portion of claim 19: a shipping label.
However, Robinson, Jr. teach(es) a device (Fig. 3) including wherein the package has a shipping label (label on a shipping box 30 in Fig. 3).  Utilizing a shipping label on a package is well known to increase legibility of the shipping information.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Chiba et al., with the teachings of Robinson, Jr., for the purpose of increasing precision of shipping information.

Regarding Claim 20, Chiba et al. disclose(s) the method of claim 16.   Chiba et al. further disclose(s): wherein the package is a shipping box for the product (Chiba et al. teach(es) a package [30 in Fig. 19 of Chiba et al.], but do(es) not appear to teach the package is a shipping box for the product.  However, this functionality is taught in Robinson, Jr. as explained below).
Regarding claim 16, Chiba et al. fail(s) to disclose the following italicized portion of claim 16: the package is a shipping box for the product.
However, Robinson, Jr. teach(es) a device (Fig. 3) including the package is a shipping box for the product (shipping box 30 in Fig. 3).  Utilizing a shipping box as the package is well known to increase security of shipping the product.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Chiba et al., with the teachings of Robinson, Jr., for the purpose of increasing security of product shipment.

Claims 9-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. in view of Beck et al.

                With respect to independent claim 9, Chiba et al. disclose(s): a system to detect during shipment of a product, a chemical exposure (humidity indicator allows a layer to become visible due to moisture absorption as stated in Abstract) of a package (package 30 in Fig. 19) for use in shipping the product (it is understood that this package contains a food product, thus encompassing shipping the and a camera positioned to capture images of the device, wherein the chemical exposure of the package is determined from the captured images (Chiba et al. teach(es) a device [Fig. 19 of Chiba et al.], but do(es) not appear to teach a camera and captured images.  However, this functionality is taught in Beck et al. as explained below).
Regarding claim 9, Chiba et al. fail(s) to disclose the following italicized portion of claim 9: a camera positioned to capture images of the device, wherein the chemical exposure of the package is determined from the captured images.
However, Beck et al. teach(es) a device (100 in Fig. 2) including a camera positioned to capture images of the device, wherein the chemical exposure of the package is determined from the captured images (column 5, lines 31-35).  Utilizing a camera allows for accuracy in analysis of the device. 
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Chiba et al., with the teachings of Beck et al., for the purpose of increasing accuracy in analysis of the device.
	
	Regarding Claim 10, Chiba et al. and Beck et al. disclose(s) the system of claim 9.  Beck et al. further disclose(s): wherein the at least one sorbent material is configured to change color in response to the extraction of the at least one chemical and the chemical exposure of the package is determined by identifying a change of color in the captured images (column 4, lines 49-52).

	
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. and Beck et al. further in view of Kim (KR-20160061573A).

Regarding Claim 11, Chiba et al. and Beck et al. disclose(s) the system of claim 9.   
Chiba et al. and Beck et al. fail(s) to disclose wherein the camera is attached to the package.
However, Kim teach(es) a system (the Abstract) including wherein the camera is attached to the package (camera mounted inside the container, the Abstract). Utilizing the camera attached to the container allows for increased precision in monitoring the product within the package. 
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Chiba et al. and Beck et al., with the teachings of Kim for the purpose of increasing precision of monitoring of the product within the package.

Regarding Claim 12, Chiba et al. and Beck et al. disclose(s) the system of claim 9.   
Chiba et al. and Beck et al. fail(s) to disclose wherein the camera is positioned inside of the package.
However, Kim teach(es) a system including wherein the camera is positioned inside of the package (camera mounted inside the container, the Abstract). Utilizing the camera mounted inside the container allows for increased precision in monitoring the product within the package.
               Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Chiba et al. and Beck et al., with the teachings of Kim for the purpose of increasing precision of monitoring of the product within the package.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
	The following references relate to environmental indicators: US2015/0308907 A1 (Georgeson et al.); US 2019/0197466 A1 (Hand, III et al.)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.

                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
24 February 2021    

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861